—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 22, 1998, convicting him of burglary in the second degree, burglary in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Smith, J.P., Krausman, Schmidt and Cozier, JJ., concur.